             Case 2:18-cv-01911-APG-GWF Document 25 Filed 02/13/19 Page 1 of 5




     S. BRENT VOGEL
 1   Nevada Bar No. 6858
     Brent.Vogel@lewisbrisbois.com
 2   JOHN M. ORR
     Nevada Bar No. 14251
 3   John.Orr@lewisbrisbois.com
 4   LEWIS BRISBOIS BISGAARD & SMITH LLP
     6385 S. Rainbow Boulevard, Suite 600
 5   Las Vegas, Nevada 89118
     TEL: 702.893.3383
 6   FAX: 702.893.3789
     Attorneys for Correct Care Solutions LLC
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
12
13   ROSEN MARIANO, An individual,              Case No.: 2:18-cv-01911-APG-GWF
14                             Plaintiff,
15   vs.                                      STIPULATION AND ORDER TO
                                              EXTEND DISCOVERY DEADLINES
16   THE CITY OF LAS VEGAS, a political (FIRST REQUEST)
     subdivision of the State of Nevada,
17   CORRECTIONAL              HEALTHCARE
18   COMPANIES, INC., A Foreign Corporation,
     CORRECT CARE SOLUTIONS LLC, A
19   Foreign    Limited  Liability   Company,
     MICHELLE FREEMAN, Chief of Detention
20
     Enforcement for the City of Las Vegas,
21   CORRECTION OFFICER DOE             1-10,
     HEALTCH CARE WORKER DOES 11-20,
22   DOES        21-99    inclusive,    ROE
     CORTPORATIONS 100-199, inclusive,
23
24
                               Defendants.
25
26   ///
27
     ///
28
     4844-0923-2520.1                           1
             Case 2:18-cv-01911-APG-GWF Document 25 Filed 02/13/19 Page 2 of 5




 1            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
 2   record, hereby stipulate and request that this Court extend discovery in the above-captioned case
 3   ninety (90) days, up to and including July 29, 2019. In addition, the parties request that the
 4   deadlines for expert disclosure, rebuttal expert disclosure, joint interim status report, dispositive
 5   motions, and pretrial order also be extended as outlined herein. In support of this Stipulation
 6
     and Request, the parties state as follows:
 7
              1.        On November 9, 2018, Plaintiff filed his First Amended Complaint in the United
 8
     States District Court, Clark County, Nevada.
 9
              2.        On November 26, 2018, Defendant City of Las Vegas and Michele Freeman
10
     Answered the First Amended Complaint.
11
              3.        On January 8, 2019, Defendant Correct Care Solutions, LLC Answered the First
12
     Amended Complaint.
13
              4.        On January 10, 2019, Plaintiff served his initial document and witness
14
15   disclosure.

16            5.        On January 30, 2019, Defendant Correct Care Solutions, LLC served its initial

17   document and witness disclosure.

18                                        DISCOVERY REMAINING

19            1.        Defendants will take the deposition of Plaintiff.
20            2.        The parties will complete all written discovery.
21            3.        The Plaintiff will take the depositions of the named Defendants.
22            4.        The parties will take the depositions of any and all other witnesses garnered
23   through discovery.
24            This Request for an extension of time is not sought for any improper purpose or other
25
     purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing sufficient
26
     time to conduct discovery.
27
28
     4844-0923-2520.1                                     2
             Case 2:18-cv-01911-APG-GWF Document 25 Filed 02/13/19 Page 3 of 5




 1                  WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
 2            This Request for an extension of time is not sought for any improper purpose or other
 3   purpose of delay. This request for extension is based upon the following:
 4            Plaintiff’s original Complaint named Correctional Healthcare Companies (“CHC”) as a
 5   defendant. It also named Correct Care Solutions, LLC (“CCS”) as a defendant. Defendant CCS
 6
     conducted an investigation that revealed that the original Complaint incorrectly named CHC as
 7
     a party because CHC did not have the health services contract with the City of Las Vegas
 8
     during the relevant time period outlined in the Complaint. CCS had the relevant contract. The
 9
     majority of the allegations in the Complaint referred to the conduct of CHC. The parties agreed
10
     that Plaintiffs would file an Amended Complaint that corrected this error and addressed the
11
     relevant allegations to CCS. The current scheduling order was based on the original Complaint.
12
     CCS answered the Amended Complaint on January 8, 2019. This initial investigation to identify
13
     the correct parties and clean-up the pleadings caused delays in launching discovery.
14
15            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-4

16   governs modifications or extension of the Discovery Plan and Scheduling Order.            Any

17   stipulation or motion to extend or modify that Discovery Plan and Scheduling Order must be

18   made no later than twenty-one (21) days before the expiration of the subject deadline and must

19   comply fully with LR 26-4.
20   ///
21   ///
22   ///
23   ///
24   ///
25
     ///
26
     ///
27
28
     4844-0923-2520.1                                3
             Case 2:18-cv-01911-APG-GWF Document 25 Filed 02/13/19 Page 4 of 5




 1             The following is a list of the current discovery deadlines and the parties’ proposed
 2   extended deadlines:
 3       Scheduled Event               Current Deadline                 Proposed Deadline
         Discovery Cut-off              April 29, 2019                 Monday, July 29, 2019
 4
             Amendment to
                                       January 29, 2019                        Closed
 5            Pleadings
 6      Interim Status Report         February 28, 2019              Wednesday, May 29, 2019
 7      Expert Disclosure
      pursuant to Fed R. Civ.         February 28, 2019              Wednesday, May 29, 2019
 8
           P. 26 (a)(2)
 9
         Rebuttal Expert
10    Disclosure pursuant to             April 1, 2019                 Monday, July 1, 2019
      Fed. R. Civ. P. 26(a)(2)
11
        Dispositive Motions             May 29, 2019                 Tuesday, August 27, 2019
12
           Joint Pretrial Order         June 28, 2019              Thursday, September 26, 2019
13
14             This Request for an extension of time is not sought for any improper purpose or other
15   purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing sufficient
16   time to conduct discovery in this case and adequately prepare their respective cases for trial.
17             This is the first request for extension of time in this matter. The parties respectfully
18   submit that the reasons set forth above constitute compelling reasons and good cause for the
19
     short extension.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
27
28
     4844-0923-2520.1                                    4
             Case 2:18-cv-01911-APG-GWF Document 25 Filed 02/13/19 Page 5 of 5




 1            WHEREFORE, the parties respectfully request that this Court extend the discovery
 2   period by ninety (90) days from the current deadline of April 29, 2019, up to and including July
 3   29, 2019, and that the other remaining discovery dates also be extended as outlined in
 4   accordance with the table above.
 5   Dated this 13th day of February, 2019.                Dated this 13th day of February, 2019.
 6
     THE GALLIHER LAW FIRM                                 LEWIS BRISBOIS BISGAARD & SMITH
 7
     By:      /s/ Jeffrey L. Galliher                      By:      /s/ John M. Orr
 8         Keith E. Galliher, Jr., Esq.                          S. Brent Vogel, Esq.
 9         Nevada Bar No.220                                     Nevada Bar No. 6858
           Jeffrey L. Galliher, Esq.                             John M. Orr, Esq.
10         Nevada Bar No. 8078                                   Nevada Bar No. 14251
           1850 E. Sahara Avenue, Suite 107                      6385 S. Rainbow Blvd., Suite 600
11         Las Vegas, Nevada 89104                               Las Vegas, Nevada 89118
12         Attorneys for Plaintiff                               Attorneys for Defendant
                                                                 Correct Care Solutions, LLC
13   Dated this 13th day of February, 2019.
14   LAS VEGAS CITY OF ATTORNEY’S
15   OFFICE

16   By:      /s/ John A. Curtis
           Bradford R. Jerbic, Esq.
17
           Nevada Bar No. 1056
18         John A. Curtis, Esq.
           Nevada Bar No. 1841
19         495 South Main Street, Sixth Floor
           Las Vegas, Nevada 89101
20
           Attorneys for Defendant City of Las Vegas
21         and Michele Freeman

22
                                                ORDER
23
              IT IS SO ORDERED.
24
              Dated this 14thday
                              dayofof______________,
                                      February, 2019.2019.
25
26
                                                             _______________________________
27                                                             U.S.STATES
                                                           UNITED   DISTRICT COURT JUDGE
                                                                           MAGISTRATE   JUDGE
28
     4844-0923-2520.1                                  5
